Title: From George Washington to Antoine-Charles du Houx, baron de Vioménil, 11 June 1783
From: Washington, George
To: Vioménil, Antoine-Charles du Houx, baron de


                  
                     
                     Dear Sir
                     Head Quarters, Hudsons River 11th June 1783
                  
                  Your Congratulations on the glorious & happy Prospects of Peace, which were conveyed to me in your Letter of the 25th of March, were exceedingly gratefull to me, & met a most agreeable Welcome.
                  Pleasing as it is to me, my Dear Baron, at all Times to hear from you, this favor was rendered peculiarly so by the Event which introduced this happiness—an Event, in the Attainment of which you have performed a noble Part, whereby you have contributed largely to the Establishment of this rising Empire, and to yourself have secured a lasting Fund of Glory.
                  You will permit me my Dear Baron to return to you & the brave Officers of your generous Nation the kind wishes you have been pleased to express for me, and to assure you & them, that the Hand of Time must bear its full Weight upon me, before the Recollection of their persons, agreable Friendships, Merits & Services, will be obliterated from my Mind—With the warmest Attachment of Friendship & Regard—I am Dear Baron Your most &c.
                  
               